DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Applicant's election without traverse of SEQ ID NO: 22 in the reply filed on 04/05/2021 is acknowledged.  Claims 2-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention. The requirement is still deemed proper and is therefore made FINAL.

2.	Claims 1 and 7-18 and SEQ ID NO: 22 are under consideration in this Office Action. 


Domestic Benefit/National Stage Information
3.	Acknowledgment is made of applicant's claim for priority to, or the benefit of, the filing date of a prior-filed application Serial No. 15555966 filed 09/05/2017, now US Patent 10604778, which is a 371 of PCT/US16/21282 03/07/2016 which claims benefit of 62/128,512 03/05/2015.
	However, the prior filed applications do not teach and disclose the presently claimed mutated BRCA2 protein motif.  Thus, the instant filing date of 02/28/2020 will be used for prior art determinations.


Title
4.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.


Claim Rejections - 35 USC § 112(b) or 35 U.S.C. 112 (pre-AIA ) 2nd Paragraph
5.	The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

6.	Claims 1 and 7-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the phrase “wherein the mutated BRCA2 protein motif comprises at least one BRC repeat comprising at least one mutation in an F-X-X-A motif as shown in the amino acid sequence 409-412 in SEQ ID NO: 22” which renders the claim vague and indefinite since the specific mutations to the BRCA2 protein motif are not known and not recited in the claim.  Dependent claims 7-18 are also rejected because they do not correct the defect. 
Claim 10 recites “The method of claim 1, wherein the mutated BRC repeat comprises an F-X-X- U motif as shown by substituting an a-amino butyric (U) for the alanine in the amino acid sequence 409-412 in SEQ ID NO: 22. The method of claim 1, wherein the tagged fusion protein comprises at least one protein tag”, which renders the claim vague and indefinite since the claim recites the phrase “The method of claim 1” twice, and it is uncertain what the claim is limited to.  For examination purposes, it is assumed that the claim is limited to the subject matter recited in lines 1-3, before to the second recitation of “The method of claim 1”

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.	Claims 1 and 7-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably 
The instant claims are directed a genus of methods of purifying a genus of recombinase proteins of any amino acid sequence and structure including any mutants and variants thereof comprising: a. inserting at least one expression vector into a single host cell, wherein said at least one expression vector comprises at least a first coding sequence and a second coding sequence, and the first coding sequence and the second coding sequence is under the control of at least one promoter, wherein the first coding sequence encodes for a genus of tagged fusion proteins comprising a genus of mutated BRCA2 protein motifs, wherein the mutated BRCA2 protein motif comprises at least one BRC repeat comprising at least one mutation in an F-X-X-A motif as shown in the amino acid sequence 409-412 in SEQ ID NO: 22 and the second coding sequence encodes for any recombinase protein of any amino acid sequence and structure that has a binding affinity to the mutated BRCA2 protein motif of the first coding sequence; b. expressing the tagged fusion protein and the recombinase protein from under the control of the at least one promoter in the host cell; and c. isolating the recombinase protein from the host cell using a protein purification procedure that comprises of procedures that select for the tagged fusion protein.
According to MPEP 2163:   
“For each claim drawn to a genus: The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A), above), reduction to drawings (see i)(B), above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C), above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014)…”

According to MPEP 2163.02:   
“The courts have described the essential question to be addressed in a description requirement issue in a variety of ways. An objective standard for determining compliance with the written description requirement is, "does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed." In re Gosteli, 872 F.2d 1008, 1012, 10 Vas-Cath, Inc. v.  Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed. The test for sufficiency of support in a parent application is whether the disclosure of the application relied upon "reasonably conveys to the artisan that the inventor had possession at that time of the later claimed subject matter." Ralston Purina Co. v. Far-Mar-Co., Inc., 772 F.2d 1570, 1575, 227 USPQ 177, 179 (Fed. Cir. 1985) (quoting In re Kaslow, 707 F.2d 1366, 1375, 217 USPQ 1089, 1096 (Fed. Cir. 1983)).”

The reference of Chica et al. (Curr Opin Biotechnol. 2005 Aug;16(4):378-84; PTO 892) teaches that the complexity of the structure/function relationship in enzymes has proven to be the factor limiting the general application of rational enzyme modification and design, where rational enzyme modification and design requires in-depth understanding of structure/function relationships.  The reference of Singh et al. (Curr Protein Pept Sci. 2017, 18, 1-11; PTO 892) reviews protein engineering methods including directed evolution, rational design, semi-rational design, and de-novo design; and states that despite the availability of a growing database of protein structures and highly sophisticated computational algorithms, protein engineering is still limited by the incomplete understanding of protein functions, folding, flexibility, and conformational changes (see entire publication especially Figs.1 and 3, and page 7, left column, lines 8-17).  Such protein engineering methods, however, only provide guidance for searching and screening for the claimed genus of recombinase proteins and genus of tagged fusion proteins comprising a genus of mutated BRCA2 protein motifs.
The specification as originally filed does not disclose by actual reduction to practice and working examples for the claimed genus of methods comprising: a. inserting at least one expression vector into a single host cell, wherein said at least one expression vector comprises at least a first coding sequence and a second coding sequence, and the first coding sequence and the second coding sequence is under the control of at least one promoter, wherein the first coding sequence encodes for a genus of tagged fusion proteins comprising a genus of mutated BRCA2 protein motifs, wherein the mutated BRCA2 protein motif comprises at least one BRC repeat comprising at least one mutation in an F-X-X-A motif as shown in the amino acid sequence 409-412 in SEQ ID NO: 22 and the second coding sequence encodes for any recombinase protein of any amino acid sequence and structure that has a binding affinity to the mutated BRCA2 protein motif of the first coding sequence; b. expressing the tagged fusion protein and the recombinase protein from under the control of the at least one promoter in the host cell; and c. isolating the 
Hence, the specification does not provide sufficient written description to inform one of ordinary skill in the art that applicants were in possession at the time the application was filed of the claimed broad genus of purifying a genus of recombinase proteins of any amino acid sequence and structure including any mutants and variants thereof comprising: a. inserting at .


9.	Claims 1 and 7-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of purifying a recombinase protein comprising the amino acid sequence of SEQ ID NO: 18 or SEQ ID NO: 21 comprising: inserting at least one expression vector into a host cell line, wherein said at least one expression vector comprises at least a first nucleotide sequence and a second nucleotide sequence, and the first nucleotide sequence and the second nucleotide sequence is under the control of at least one promoter, wherein the first nucleotide sequence encodes the 6Xhis-MBP-BRC4 fusion protein comprising the amino acid sequence of SEQ ID NO: 22 or the 6Xhis-MBP-BRC4-G85RAD1 fusion protein comprising the amino acid sequence of SEQ ID NO: 23, and the second nucleotide sequence encodes the recombinase protein comprising the amino acid sequence of SEQ ID NO: 18 or SEQ ID NO: 21; expressing the fusion protein and the recombinase from under the control of the at least one promoter in the host cell line; and isolating the recombinase protein from the host cell line using a protein purification procedure which comprises using a first ligand that binds to the fusion protein and the bound fusion protein binds to the recombinase protein, and separating the fusion protein and recombinase protein using a second ligand that has a competing affinity for the recombinase protein with the fusion protein; does not reasonably provide enablement for any other embodiment as recited in the . The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
According to MPEP 2164.01(a), factors considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue” include, but are not limited to:  (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.  MPEP§ 2164.04 states that while the analysis and conclusion of a lack of enablement are based on the factors discussed in MPEP § 2164.01(a) and the evidence as a whole, it is not necessary to discuss each factor in the written enablement rejection. The language should focus on those factors, reasons, and evidence that lead the examiner to conclude that the specification fails to teach how to make and use the claimed invention without undue experimentation, or that the scope of any enablement provided to one skilled in the art is not commensurate with the scope of protection sought by the claims.  Accordingly, the factors most relevant to the instant rejection are addressed in detail below.
The nature and breadth of the claims encompass any method of purifying any recombinase protein of any amino acid sequence and structure including any mutants and variants thereof comprising: a. inserting at least one expression vector into a single host cell, wherein said at least one expression vector comprises at least a first coding sequence and a second coding sequence, and the first coding sequence and the second coding sequence is under the control of at least one promoter, wherein the first coding sequence encodes for any tagged fusion protein comprising any mutated BRCA2 protein motif, wherein the mutated BRCA2 protein motif comprises at least one BRC repeat comprising at least one mutation in an F-X-X-A motif as shown in the amino acid sequence 409-412 in SEQ ID NO: 22 and the second coding sequence encodes for any recombinase protein of any amino acid sequence and structure that has a binding affinity to the mutated BRCA2 protein motif of the first coding sequence; b. expressing 
The reference of Chica et al. (Curr Opin Biotechnol. 2005 Aug;16(4):378-84; PTO 892) teaches that the complexity of the structure/function relationship in enzymes has proven to be the factor limiting the general application of rational enzyme modification and design, where rational enzyme modification and design requires in-depth understanding of structure/function relationships.  The reference of Singh et al. (Curr Protein Pept Sci. 2017, 18, 1-11; PTO 892) reviews protein engineering methods including directed evolution, rational design, semi-rational design, and de-novo design; and states that despite the availability of a growing database of protein structures and highly sophisticated computational algorithms, protein engineering is still limited by the incomplete understanding of protein functions, folding, flexibility, and conformational changes (see entire publication especially Figs.1 and 3, and page 7, left column, lines 8-17).  Such protein engineering methods, however, only provide guidance for searching and screening for the claimed recombinase proteins and tagged fusion proteins comprising any mutated BRCA2 protein motifs.
The specification only provides guidance, prediction, and working examples for a method of purifying a recombinase protein comprising the amino acid sequence of SEQ ID NO: 18 or SEQ ID NO: 21 comprising: inserting at least one expression vector into a host cell line, wherein said at least one expression vector comprises at least a first nucleotide sequence and a second nucleotide sequence, and the first nucleotide sequence and the second nucleotide sequence is under the control of at least one promoter, wherein the first nucleotide sequence encodes the 6Xhis-MBP-BRC4 fusion protein comprising the amino acid sequence of SEQ ID NO: 22 or the 6Xhis-MBP-BRC4-G85RAD1 fusion protein comprising the amino acid sequence of SEQ ID NO: 23, and the second nucleotide sequence encodes the recombinase protein comprising the amino acid sequence of SEQ ID NO: 18 or SEQ ID NO: 21; expressing the fusion protein and the recombinase from under the control of the at least one promoter in the host cell line; and isolating the recombinase protein from the host cell line using a protein purification procedure which comprises using a first ligand that binds to the fusion protein and the bound fusion protein binds to the recombinase protein, and separating the fusion protein and recombinase protein 
Thus, one skilled in the art must perform an undue amount of trial and error experimentation which includes searching and screening for any mutated BRCA2 protein motif that has binding affinity to any recombinase protein of any amino acid sequence and structure from any biological source including any mutants and variants thereof, and determining whether the mutated BRCA2 protein motif can be used in the claimed method of purifying any recombinase protein.  General teaching regarding screening and searching for the claimed invention such as using activity assays is not guidance for making the claimed invention.
Therefore, in view of the overly broad scope of the claims, the specification’s lack of specific guidance and prediction, the specification’s lack of additional working examples, and the amount of experimentation required; it would require undue experimentation for a one skilled in the art to make and/or use the invention commensurate in scope with these claims.



Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 1 and 7-18 are rejected under 35 U.S.C. 103 as being unpatentable over 
US20130203116 (08/08/2013; PTO 892) in view of US20060234293 (10/19/2006; PTO 892), Accession Q06609 (01-JUN-1994; PTO 892), Scott et al.  (FEBS Lett. 2016 Apr; 590(8): 1094–1102; PTO 892), Nomme et al. (J. Med. Chem. 2010, 53, 5782–5791; PTO 892), US20080280327(11/13/2008; PTO 892), 

US20130203116 (08/08/2013; PTO 892) teaches a method of purifying a fusion protein (paragraphs [0004], (0052]), comprising inserting at least one expression vector (BRCA2 cloned 
The teachings of the reference differ from the claims in that the reference does not teach the claimed mutated BRCA2 protein motif, the second coding sequence encodes for a recombinase protein, expressing the recombinase protein, and isolating the recombinase protein from the host cell line using a protein purification procedure that comprises of procedures that select for the tagged fusion protein

US20060234293 (10/19/2006; PTO 892) teaches polynucleotide sequences encoding a RAD51 recombinase or RAD51 mutant proteins and expression of said RAD51 for use in purification of said RAD1 recombinase.  See entire publication and claims especially claims 20-28 and paragraphs [0022], [0046], [0101]-[0160]).  US20060234293 discloses polynucleotide sequences encoding a RAD51 recombinase (BRCA2-dopendent RAD51 recombination factor; paragraph [0035]) or RAD51 mutant proteins (paragraphs [0022], (0046], (0101]) and expression of said RAD51 (expression of RAD51 chimera (fusion protein); paragraphs [0019]; [0160]) for use in purification of said RAD1 recombinase (GST or 6X histidine-tagged BRCA2 linked to RAD51 aids in chromatographic separation of proteins; paragraph (0160]).

Accession Q06609 teaches the human RAD51 protein having an amino acid sequence that is 100% identical to SEQ ID NO: 20 of the instant application (see attached alignment). 

	Scott et al. teach the structure-activity relationship of the peptide binding-motif mediating the BRCA2:RAD51 protein–protein interaction, where mutation of phenylalanine (F) to tryptophan (W) in the BRCA2 protein motif F-X-X-A motif resulted in increased binding affinity with RAD51.  Scott et al. teach the terminal alanine of the F-X-X-A motif can be mutated to alpha-amino butyric acid (U, non-proteinogenic amino acid) and maintain binding interactions with RAD51.  See entire publication and abstract especially Results section, Conclusions section and pages 1097-1100.

Nomme et al. teach design of potent inhibitors of human rad51 recombinase based on BRC motifs of BRCA2 protein where when the terminal alanine (A) is mutated to serine (S) in the BRCA2 protein motif F-X-X-A motif, the resulting motif exhibits increased binding interactions with RAD51 (see entire publication and abstract especially Results section, Figure 5A, and pages 5782-5787).

US20080280327 teaches using a heparin matrix (heparin-Toyopearl affinity resin)for purification of proteins and size exclusion chromatography for the purification of proteins (see entire publication and claims especially claim 4 and paragraphs [0090]-[0092]) 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify and/or combine the above reference teachings to make the claimed invention by (a) modifying the expression vector in the method of US20130203116 to comprise a first coding sequence encoding for a MBP-tagged BRCA2 comprising a mutated BRCA2 protein motif including phenylalanine (F) mutated to tryptophan (W), terminal alanine (A) mutated to serine (S), and terminal alanine (A) mutated to alpha-amino butyric acid (U) of the F-X-X-A motif as taught by Scott et al. and Nomme et al., and second coding sequence encodes for a recombinase protein taught by Accession Q06609; (b) expressing the recombinase protein; and (c) isolating the recombinase protein from the host cell line using a 
Regarding claims 11 and 12, since US20130203116 also teaches at least one protein tag comprises a 6Xhis tag, an MBP tag (paragraphs [0004], [0008]), a GST tag (paragraphs [0004]-[0007]), a FLAG tag (paragraph [0059]), a myc tag, or a Strep tag or any combination of protein tags; it would have been obvious to further modify the first coding sequence to comprise a 6Xhis tag and an MBP tag and the said mutated BRC4 protein motif.  Regarding claim 14, US20130203116 teaches wherein the protein purification procedure (purifying a fusion protein; paragraphs [0004] [0052]) comprises a first ligand that binds to the tagged fusion protein (amylase binding to MBP-tagged BRCA; paragraphs [0016], [0108]) and because the recombinase is bound to the tagged fusion protein (RAD51 interaction with tagged BRCA2; paragraphs [0108], [0117]), the first ligand is used to isolate both the tagged fusion protein and the recombinase protein together (BRCA2 co-purifies with RAD51 (recombinase) on amylase affinity column (paragraphs [0117], [0118]). Regarding claim 17, US20130203116 also teaches wherein the first ligand comprises a metal chelator and/or amylase ligand (amylase binding to MBP-tagged BRCA; paragraphs [0016], [0108]).
Regarding claim 15, US20130203116 teaches wherein the tagged fusion protein (MBP (maltose binding protein)-tagged BRCA2 fusion protein (paragraphs [0004], [0024], (0084]) and the recombinase protein (RAD51 bound to BRCA2; paragraphs [0116], [0118]) are separated from each other using a second ligand (maltose elution of tagged BRCA2 from BRCA2-RAD51 complex; paragraph [0018]; Figure 10), wherein the second ligand has a competing affinity (maltose elution of amylase beads; paragraph [0016]) for the recombinase protein with the tagged fusion protein and promotes dissociation between the tagged fusion protein and the recombinase protein (paragraphs [0018], [0140]).  Regarding 18, US20130203116 teaches a 
Regarding claim 16, US20130203116 also teaches protein purification (purifying a fusion protein; paragraphs [0004], [0052]) including BRCA fusion proteins (paragraph [0005)-[00071] which may bind RAD51 recombinase (paragraphs [0008), [01081]). However, US20130203116 does not teach wherein the recombinase protein is further purified using a method that selects proteins based on their size. US20080280327 teaches size exclusion chromatography for purification of proteins (paragraph [0091]). It would have been obvious to one of ordinary skill in the art to modify the teachings of US20130203116 to provide wherein the recombinase protein is further purified using size exclusion chromatography as taught by US20080280327.  One of ordinary skill in the art at the time the invention was made would have a reasonable expectation of success because making expression vectors comprising nucleotide sequences encoding BRCA2 and RAD51 recombinase and transforming host cells are well known in the art as evidence by the reference teachings.  



Conclusion

12.	No claims are allowed.

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christian L Fronda whose telephone number is (571)272-0929.  The examiner can normally be reached Monday-Thursday and alternate Fridays between 9:00AM - 5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the 
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

/CHRISTIAN L FRONDA/Primary Examiner, Art Unit 1652